Exhibit 10.4

Text of Amended Bylaws

Article II, Board of Directors

Section I (a)

The first Board of Directors of the Corporation, and all subsequent Boards of
the Corporation, shall consist of not less than one (1) and not more than nine
(9) directors. The number of Directors may be fixed and changed from time to
time by ordinary resolution of the Board of Directors or by the shareholders of
the Corporation.

Article XIII, Indemnity of Directors, Officers, Employees and Agents

a) To the extent permitted by Nevada state law, the Directors shall cause the
Corporation to indemnify a Director or former Director of the Corporation and
the Directors may cause the Corporation to indemnify a director of a corporation
of which the Corporation is or was a shareholder and the heirs and personal
representatives of any such person against all costs, charges and expenses,
including an amount paid to settle an action or satisfy a judgment, actually and
reasonably incurred by him or them including an amount paid to settle an action
or satisfy a judgment inactive criminal or administrative action or proceeding
to which he is or they are made a party by reason of his or her being or having
been a Director of the Corporation or a director of such corporation, including
an action brought by the corporation or corporation. Each Director of the
Corporation on being elected or appointed is deemed to have contracted with the
Corporation on the terms of the foregoing indemnity.

b) The Directors may cause the Corporation to indemnify an officer, employee or
agent of the Corporation or of a corporation of which the Corporation us or was
a shareholder (notwithstanding that he is also a Director), and his or her heirs
and personal representatives against all costs, charges and expenses incurred by
him or them and resulting from his or her acting as an officer, employee or
agent of the Corporation or corporation. In addition the Corporation shall
indemnify the Secretary or an Assistant Secretary of the Corporation (if he is
not a full time employee of the Corporation and notwithstanding that he is also
a Director), and his or her respective heirs and legal representatives against
all costs, charges and expenses incurred by him or them and arising out of the
functions assigned to the Secretary by the Corporation Act or these Articles and
each such Secretary and Assistant Secretary, on being appointed is deemed to
have contracted with the Corporation on the terms of the foregoing indemnity.

c) The Directors may cause the Corporation to purchase and maintain insurance
for the benefit of a person who is or was serving as a Director, officer,
employee, or agent of the Corporation or as a director, officer, employee or
agent of a corporation of which the Corporation is or was a shareholder and his
or her heirs or personal representatives against a liability incurred by him as
a Director, officer, employee or agent.

d) Expenses incurred in defending any civil, criminal, administrative, or
investigative action, suit or proceeding may be paid by the Corporation in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of any person described in said Section to
repay such amount if it shall ultimately be determined by a court of competent
jurisdiction that he or she is not entitled to indemnification by the
Corporation.

e) The intent of this Article is to provide for indemnification and advancement
of expenses to the fullest extent permitted by Nevada state law. To the extent
that Nevada state law may be amended or supplemented from time to time, this
Article shall be amended automatically and construed so as to permit
indemnification and advancement of expenses to the fullest extent from time to
time permitted by law.

